The Court.
— Appellant applied to the superior court for a writ of prohibition to prohibit the police court of the city of San Diego from further proceeding in a certain criminal action in which petitioner was charged with violating a certain ordinance of said city. The superior court denied the writ, and petitioner appeals to this court. The only question involved is, whether a certain territory known generally as “Coronado Beach ” is within the limits of the municipal jurisdiction of the city of San Diego. This question was directly presented, and elaborately considered by this court, in City of San Diego v. Granniss, 77 Cal. 511, and it was there held, all the justices who were present and participating in the decision concurring, that said territory was within said limits. Upon a petition for rehearing, that case was again thoroughly considered, and the rehearing was denied. The record on the present appeal presents the point in substantially the same way in which it was presented in said case of City of San Diego v. Granniss, and *159upon the authority of the latter case, the position of appellant, that at the time said case was decided Coronado Beach was not a part of the city of San Diego, is held to be untenable. Appellant also relies upon an act of the legislature, approved March 16, 1889, which he says changed the boundaries of the city of San Diego by talcing away from it the said Coronado Beach. But in the recent case of People v. Common Council, 85 Cal. 369, this court held said act to be unconstitutional and void, “ so far as it undertakes to exclude or take away any part of the territory under the municipal jurisdiction of San Diego.” There are no other points necessary to be noticed. The order appealed from is affirmed.
Rehearing denied.